          Case 2:08-cr-00064-JCM-GWF Document 825
                                              826 Filed 11/24/20
                                                        12/02/20 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     ADAM FLAKE
 3   Assistant United States Attorney
     501 Las Vegas Blvd., S., Ste 1100
 4   adam.flake@usdoj.gov
     Attorneys for the United States
 5

 6                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 7

 8   UNITED STATES OF AMERICA,                     )   Case No 2:08-cr-64-JCM-GWF
                                                   )
 9                  Plaintiff,                     )   Stipulation to Extend Time for
                                                   )   Government’s Response to Defendant’s
10          vs.                                    )   Compassionate Release Motion, ECF
                                                   )   No. 789, and Supplements Thereto, ECF
11   STEVEN GRIMM,                                 )   Nos. 819, 820.
                                                   )
12                  Defendant.                     )
                                                   )
13

14          IT IS HEREBY STIPULATED AND AGREED, by and between Assistant United

15   States Attorney Adam Flake, counsel for the United States of America; and Kelsey

16   Bernstein, Esq., counsel for Steven Grimm, that the government’s response to Grimm’s

17   compassionate release motion (ECF No. 789) and the supplements thereto (EFC Nos. 819,

18   820) be extended by 14 days, to and including December 11, 2020.

19   This stipulation is entered into for the following reasons:

20          1.     Grimm filed his initial compassionate release motion on June 5, 2020, ECF

21   No. 789, and a supplement thereto on November 19, 2020. ECF No. 819. Grimm’s counsel

22   filed a supplement to those motions on November 20, 2020. ECF No. 820.

23          2.     Pursuant to the District Court’s General Order Regarding such motions, the

24   government’s response is currently due on November 27, 2020.
           Case 2:08-cr-00064-JCM-GWF Document 825
                                               826 Filed 11/24/20
                                                         12/02/20 Page 2 of 3




 1          3.     Government counsel handling this matter, who was assigned to prepare the

 2   government’s response today, will be out of the office part of this, and will need time to

 3   review Grimm’s motion and records. In light of the Thanksgiving holiday, the government

 4   believes it will need additional time, to and including December 11, 2020, to review the

 5   motion, related medical records, and other records, and prepare and file the government’s

 6   response.

 7          4.     Grimm’s counsel consents to this extension of time.

 8          DATED this 24th day of November, 2020.

 9
                                                        NICHOLAS A. TRUTANICH
10                                                      United States Attorney

11   By:    s/Kelsey Bernstein                          By:    s/ Adam Flake ____
            KELSEY BERNSTEIN                                   ADAM FLAKE
12          Counsel for Steven Grimm                           Assistant United States Attorney
                                                               Counsel for the United States
13

14

15

16

17

18

19

20

21

22

23

24
                                                2
          Case 2:08-cr-00064-JCM-GWF Document 825
                                              826 Filed 11/24/20
                                                        12/02/20 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                 DISTRICT OF NEVADA

 3

 4   UNITED STATES OF AMERICA,                   )   Case No 2:08-cr-64-JCM-GWF
                                                 )
 5                Plaintiff,                     )   (Proposed)
                                                 )
 6         vs.                                   )   ORDER
                                                 )
 7   STEVEN GRIMM,                               )
                                                 )
 8                Defendant.                     )
                                                 )
 9

10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the government’s response to Defendant’s

12   compassionate release motion (ECF No. 789) and the supplements thereto (ECF Nos. 819,

13   820) be due on December 11, 2020.

14

15               December
           DATED this ____ of2, 2020. 2020.
                             ________,

16

17
                                             ____________________________________
18                                           UNITED STATES DISTRICT JUDGE

19

20

21

22

23

24
                                             3
